Fourth Court of Appeals
                               San Antonio, Texas
                                      August 3, 2020

                                   No. 04-19-00798-CV

                        Stephen W. MABERY and Damon Thorpe,
                                     Appellants

                                            v.

  MORANI RIVER RANCH HOLDINGS LP, Morani GP LLC, Morani River Ranch LLC,
             Kevin L. Reid and Stewards of Wildlife Conservation Inc.,
                                   Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI03565
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER

       The Appellees’ Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellees’ Brief is due August 31, 2020.

      It is so ORDERED on August 3, 2020.

                                             PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court